Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-4, 6-7, 9-15, 17-20 is/are allowable. Claim(s) 5 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-D, as set forth in the Office action mailed on 8/12/2021, is hereby withdrawn and claim(s) 5 and 16 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joshua Pritchett (reg. #: 69004) on 5/6/2022.
The application has been amended as follows: 
Within claim 1, line 15: “a part” has been changed to --some--.
Within claim 1, line 16: “the part” has been changed to --the some--.
Within claim 1, line 17: “at least” has been changed to --a connecting component of--.
Within claim 1, line 18: “another part” has been changed to --another some--.
Within claim 1, line 25: “a respective wave-shaped, and another end of the respective connecting rod” has been changed to --a respective wave-shaped supporter, and an another end of each of the respective connecting rods--.
Within claim 4, line 2: “the wave-shaped” has been changed to --wave-shaped--.
Within claim 4, line 3: “adjacent wave-shaped supporters” has been changed to --adjacent wave-shaped supporters within the proximal support mechanism--.
Within claim 4, line 6: “the plurality of wave-shaped” has been changed to --a plurality of the wave-shaped--.
Within claim 5, line 1: “claim 2,” has been changed to --claim 1,--.
Within claim 5, lines 1-2: “the wave-shaped” has been changed to --wave-shaped--.
Within claim 6, line 4: “components provided” has been changed to --components, at least two connecting rods of the first connecting components are provided--.
Within claim 7, line 4: “components provided” has been changed to --components, at least two connecting rods of the second connecting components are provided--.
Within claim 9, lines 1-2: “each of the plurality of connecting components comprises at least two connecting rods, and” has been deleted.
Within claim 10, lines 4-5: “a vertical axial” has been changed to --the vertical axial--.
Within claim 14, line 4: “the distal and to the proximal end” has been changed to --a distal end to a proximal end--.
Within claim 15, line 2: “the axis of the vascular stent formed” has been changed to --an axis of the vascular stent forms--.
Within claim 16, lines 2-3: “the distal end to the proximal end” has been changed to --a distal end to a proximal end--.
Within claim 18, line 1: “the support point” has been changed to --each support point--.
Within claim 20, lines 1-2: “the plurality of connecting components” has been changed to --the plurality of connecting rods--.
Within claim 20, line 2: “the vascular stent.” has been changed to --the vascular stent along a length of the vascular stent.--.
Claim 21 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
A stent comprising:
a plurality of wave shaped supports and a plurality of connecting components; 
each of the plurality of wave shaped supports are comprise a plurality of supporting units – each supporting unit comprising a peak unit, a valley unit, and a wave rod there between; 
the vascular stent made up of a closed loop distal support mechanism, a closed loop middle support mechanism, and a proximal support mechanism including a distal closed loop structure and a proximal open looped structure (such that an end surface of the proximal open looped structure is an uneven structure); 
some of the wave shaped supports are connected to adjacent ones by one of the plurality of connecting component, where each connecting component comprises at least two connecting rods, each of the connecting rods connects at one of its ends to either a peak or valley unit on one wave shaped supporter and the other end to a wave rod of an adjacent wave shaped supporter; 
each of the plurality of the wave shaped supporters has peak units and valley units that are not connected to any connecting rod; 
other of the wave shaped supports are connected to form grids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774